[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________  ELEVENTH CIRCUIT
                                                                 JULY 15, 2005
                                 No. 04-16368                  THOMAS K. KAHN
                             Non-Argument Calendar                  CLERK
                           ________________________

                    D.C. Docket No. 04-00088-CR-J-20-MCR


UNITED STATES OF AMERICA,
                                                          Plaintiff-Appellee,

      versus

JUAN ANTONIO RAMOS,
                                                          Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                 (July 15, 2005)


Before HULL, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Juan Antonio Ramos appeals his conviction for conspiracy to possess

cocaine with intent to distribute, a violation of 21 U.S.C. section 846. The sole
issue on appeal is whether the district court violated the Confrontation Clause of

the Sixth Amendment when it prevented Ramos from cross-examining Bryan

Harris, the star witness for the government, about the length of a potential federal

sentence Harris sought to avoid by cooperating with the government. We

conclude that, because the district court permitted Ramos to cross-examination

Harris extensively on numerous issues regarding Harris’s credibility and bias, the

district court did not violate the Sixth Amendment.

      Ramos undermined Harris’s credibility by eliciting testimony on cross-

examination that would lead to an inference that Harris was biased in favor of the

government. Ramos elicited that Harris faced a thirty-year term in state prison for

a drug charge, and Harris thought he would have received a harsher sentence in

federal court. Ramos also elicited that Harris was charged for the drug offense in

state court instead of federal court as a result of Harris’s agreement to cooperate

with the government. Ramos also questioned Harris about an arrest in Georgia

that Ramos suggested was dismissed based on Harris’s cooperation with the

government in Ramos’s case.

      Ramos also sought to question Harris about the thirteen to sixteen years of

imprisonment Harris might have faced if he had been prosecuted in federal, not

state, court. The district court precluded that line of questioning because, as

                                          2
Ramos conceded, Ramos was being prosecuted for the same crime and Ramos’s

questions would have apprised the jury of the sentence Ramos faced. Ramos

argues that this limitation violated his rights under the Sixth Amendment.

      We review for abuse of discretion the evidentiary rulings of the district

court. United States v. Taylor, 17 F.3d 333, 340 (11th Cir. 1994). “The Sixth

Amendment does not require unlimited inquiry into the potential bias of a witness.

As long as sufficient information is elicited from the witness from which the jury

can adequately assess possible motive or bias, the Sixth Amendment is satisfied.”

De Lisi v. Crosby, 402 F.3d 1294, 1301 (11th Cir. 2005) (internal brackets

omitted). On cross-examination, Ramos elicited that Harris hoped to avoid a

considerable prison term in exchange for cooperating with the government

regarding Ramos’s crimes, which was what Ramos sought to demonstrate by

questioning Harris about his potential sentence if prosecuted in federal court.

“Because the jury was allowed to assess [the defendant’s] credibility and possible

motives for bias, the Sixth Amendment was satisfied.” Id. at 1303 (internal

quotations and brackets omitted). Ramos’s conviction, therefore, is

      AFFIRMED.




                                         3